IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit
                               No. 06-50821                          F I L E D
                             Summary Calendar
                                                                   September 24, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

DANNY ORTIZ,

                                         Defendant-Appellant.




                Appeal from the United States District Court
                     for the Western District of Texas
                            No. 3:06-CR-91-ALL




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Danny Ortiz filed a notice of appeal from “the Judgment in the Criminal
Case and the sentence pronounced in open court on June 1, 2006.” Although he

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50821

designated only case number EP-06-CR-91-PRM in his notice of appeal, we liber-
ally construe it to include EP-04-CR-1411-PRM, which concerns the sentence
imposed following the revocation of his supervised release. See Trust Co. Bank
v. United States Gypsum Co., 950 F.2d 1144, 1148 (5th Cir. 1992).
      Ortiz argues that the imposition of consecutive sentences is unreasonable.
He contends that the district court incorrectly weighed the relevant sentencing
factors and that his term of imprisonment was greater than necessary to achieve
the legitimate goals of sentencing. He further reasons that his 70-month com-
bined sentence is outside the advisory sentencing guideline range.
      The record reflects that the court properly considered the guidelines, the
18 U.S.C. § 3553(a) factors, and Ortiz’s arguments in favor of mitigation when
it imposed his sentence. See United States v. Gonzalez, 250 F.3d 923, 930 (5th
Cir. 2001). Furthermore, the consecutive nature of Ortiz’s sentence is specifi-
cally permitted by 18 U.S.C. § 3584(a) and U.S.S.G. § 7B1.3(f), p.s. See Gonzalez,
250 F.3d at 925-29. Thus, the sentence is neither unreasonable nor plainly un-
reasonable. See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert.
denied, 126 S. Ct. 1804 (2006). Accordingly, the judgment is AFFIRMED.




                                        2